Citation Nr: 1601029	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  12-16 495A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for right shoulder SLAP tear and repair with resulting instability (right shoulder disability) evaluated as 10 percent disabling from April 1, 2009 to May 19, 2014; and 20 percent disabling beginning May 20, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996 and from July 1996 to November 2002.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas; which granted service connection for a right shoulder disability, awarded a temporary total rating from February 1, 3009 to March 31, 2009; and an initial 10 percent rating effective April 1, 2009.

In March 2014, this matter was remanded by the Board for further development.  On remand, the rating was increased to 20 percent, effective date of June 20, 2014.  

In December 2014, the Board granted entitlement to a 20 percent rating from May 20, 2014, but denied an initial rating in excess of 10 percent for the period from April 1, 2009 to May 19, 2014.  

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Affairs (Court) which, in October 2015 granted the parties' Joint Motion and vacated the Board decision in part and remanded the matter for further consideration by the Board.  The grant of a 20 percent rating for part of the appeal was not disturbed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The parties to the Joint Motion agreed that the Board relied upon an inadequate VA examination; as the February 2012 VA examination did not address the degree to which flare-ups caused additional limitation of motion of the right shoulder.

The parties also agreed that the Board failed to provide an adequate statement of reasons or bases for finding that referral for an extraschedular
rating under 38 C.F.R. § 3.321(b) was not warranted, noting that referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be based upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the scheduler ratings for the service-connected disabilities. See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The Joint Motion suggests that the matter should be referred for such consideration.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination in to assess the current severity of his service-connected right shoulder disability.  The examiner should review the claims folder 

In addition to complete range of motion studies, the examiner should determine whether the right should disability is manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves. These determinations must be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

The examiner should also estimate any additional limitation of motion due to the flare-ups reported on the February 2012 VA examination (flare ups reportedly occurred two times per week and last three hours).  The examiner may obtain this information by asking the Veteran.

These findings are required by VA regulations as interpreted by the courts.  The Veteran is competent to report limitation of motion due to functional factors, including flare-ups.

The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational functioning.  

The examiner should render an opinion as to whether there is an indication that the collective impact or combined effect of more than one of the Veteran's service-connected disabilities presents an exceptional or unusual disability picture to render the schedular rating criteria inadequate.  In addition to the right shoulder, the Veteran is service-connected for degenerative disc disease of the lumbar spine and patellofemoral syndrome in his right knee.  It is also noted that an August 2009 VA examination report indicated that the Veteran used a cane in his right hand because of his lower back and bilateral knee problems and that the pain in his shoulder was aggravated by using the cane when he walks.  Specifically, pressure from a cane used to alleviate the back and knee disabilities was found to worsen his shoulder disability and severely affect his employment.

The examiner should provide reasons for these opinions.  If the examiner cannot provide a needed opinion without resorting to speculation, the examiner must state whether the inability is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence that would permit the needed opinion to be provided.

2  Thereafter, forward the Veteran's to the Director of VA's Compensation and Pension Service, or the Under Secretary for Benefits for adjudication of entitlement to an extraschedular rating for the right shoulder disability and the combined effects of the service connected disabilities pursuant to 38 C.F.R. § 3.321(b); and Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

